Citation Nr: 1016134	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-28 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the service-connected residuals of a 
septorhinoplasty.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected right knee internal 
derangement.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served in active duty from January 1983 to 
February 1994.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO 
dated in March 2004, April 2008, and November 2009.  

The issue of a higher rating for the service-connected right 
knee disability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected residuals of a septorhinoplasty 
currently is shown to be manifested by 90 percent nasal 
obstruction on the right side and only 10 percent nasal 
obstruction on the left.   



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of a 
septorhinoplasty are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6502 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in December 2003, January 2007 and 
April 2009.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection and an increased rating, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The January 2007 and April 2009 letters provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claims were readjudicated in the April 
2008 and November 2009 Supplemental Statement of the Case, 
thus curing any lack of timeliness of notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements has been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2004 to 2009 are associated with the claims folder.  

In May 2009, the Veteran informed the RO that she had no 
additional evidence or information to submit regarding the 
claim for a higher rating for the nasal disability.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran underwent VA examinations in 2004 and 2008 to 
obtain medical evidence as to the severity of the Veteran's 
service-connected disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Diagnostic Code 6502 provides a maximum rating of 10 percent 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

VA's rating schedule provides that the highest rating that 
may be assigned for deviation of the nasal septum is 10 
percent, which requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

The VA examination reports dated in January 2004 and March 
2008 indicated that the Veteran had a septal deviation with a 
90 percent obstruction on the right side and a 10 percent 
obstruction on the left side.  The March 2008 VA examination 
report indicates that the disability had not changed since 
the prior examination.  

The Veteran submitted an August 2005 report from an Ear, Nose 
and Throat medical practice.  Dr. D.S. stated that 
examination revealed a moderate deviated nasal septum 
anteriorly to the right.  He noted significant nasal valve 
collapse due to excessive removal of the nasal cartilage.  
Significant nasal reconstruction was recommended.    

A 10 percent rating is currently in effect for residuals of 
the septorhinoplasty under Diagnostic Code 6502.  A higher 
schedular rating is not available under this diagnostic code.  

The Board has considered whether a separate or higher rating 
is warranted under any other code.  38 C.F.R. § 4.97, 
Diagnostic Code 6504 provides that scars of the nose or loss 
of part of the nose may be assigned a 10 percent rating if 
there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  

In this case, the evidence of record does not show external 
scarring, loss of part of the nose, or any disfigurement.  
Therefore, there is no appropriate basis for rating the 
disability under Diagnostic Code 6504.  In addition, the 
Board has found no other schedular basis for assigning a 
rating in excess of 10 percent.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and as discussed 
above, the Board finds that a 10 percent evaluation and no 
higher is warranted from January 21, 2003, since the evidence 
shows that this disability has remained constant for the time 
period in question.  A staged rating under Fenderson is not 
warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's nasal disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities.  The record shows that the 
Veteran was employed as a nurse.  See the February 2008 VA 
examination report.  

The record does not establish that the nasal disability 
picture has necessitated frequent periods of hospitalization 
or otherwise has rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  

In the absence of such factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  

Therefore, the claim for entitlement to a rating greater than 
10 percent for the service-connected residuals of the 
septorhinoplasty must be denied.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of a septorhinoplasty is denied.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is evidence of record which tends to show that the 
service-connected right knee disability may have worsened 
since the February 2008 VA examination.  

In an August 2009 statement, the Veteran reported having a 
severe acute flare-up in her right knee in June 2009 with a 
very large effusion.  This caused significant impairment in 
her ability to walk up and down steps, engage in physical 
activity and to bend the right knee.  She stated that she had 
severe pain in her knee which interfered with her sleep.  

The private treatment records from Dr. Z. show that the 
Veteran reported having significant pain in her right knee 
and undergoing a Synvisc-1 injection in July 2009.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the right knee disability.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In the August 2009 statement, the Veteran reported that she 
was seeking treatment for the right knee disability from a 
private physician, Dr. James Zurbach.  She submitted 
treatment records from Dr. Zurbach dated in April 2008 and 
July 2009.  

If any additional records are identified, the Veteran should 
be asked to provide the appropriate authorizations so the 
Veteran's treatment records from Dr. Zurbach can be obtained.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

The record shows that the Veteran has received medical 
treatment for her right knee disability from the VA 
healthcare system.  Of record are VA treatment records dated 
from 2004 to November 2009.  The RO should obtain the VA 
treatment records from the Wilmington VA Healthcare System 
for treatment of the right knee disability dated from 
November 2009.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify any additional treatment records 
from Dr. Zurbach.  If additional records 
are identified, after obtaining the 
necessary release, obtain all medical 
records showing treatment for the right 
knee disability from Dr. Zurbach.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.  

2.  The RO then should obtain all records 
of the Veteran's treatment for the 
service-connected right knee disability 
from the Wilmington VA Healthcare System 
dated from November 2009.  These should 
be incorporated into the Veteran's claims 
file.  

3.  The RO also should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected right knee disability.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the 
right knee disability is manifested by 
painful motion, weakened movement, excess 
fatigability, or incoordination.  

These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any painful 
motion, weakened movement, excess 
fatigability, or incoordination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the right knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe).  An X-ray examination of the 
knee should be performed.  The examiner 
should report whether the functional 
impairment due to the right knee 
disability is severe, moderate or slight.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal, to include 
consideration of whether separate ratings 
for instability of the right knee and 
arthritis of the right knee or an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) is warranted, based 
on all the evidence of record.  If any 
benefit sought on appeal is not granted, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded a reasonable opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


